ON PETITION FOR REHEARING.
SULLIVAN, C. J.
A petition for a rehearing has been filed in this ease. Counsel contends that there was a conflict in the evidence on certain points, in which we have reversed the trial court’s findings, and also contends that this court erred in holding that if any discovery cut actually existed on the Senator claim, it was very indistinct, and that the measurements referred to should have been made from the discovery point on the Senator claim instead of the discovery on the Lost Booze claim.
After this court held that the Senator location was absolutely void because of the excessive area it contained, it mattered not what the findings of the trial court were with reference to the discovery point on the Senator claim. If the location was absolutely void because of the excess, it could not be sustained under any findings whatever with reference to the discovery, as it takes more than a discovery to make a valid location.
After a careful consideration of the ease, we are clearly of the opinion that a rehearing should not be granted. A rehearing is therefore denied.
Ailshie, J., concurs.